EXECUTION COPY

FOURTH AMENDMENT

          THIS FOURTH AMENDMENT dated as of April 24, 2006 (the "Amendment")
relating to the Credit Agreement referenced below, is by and among NATIONSRENT
COMPANIES, INC., a Delaware corporation (formerly known as NR HOLDINGS, INC.)
the "Company"), NATIONSRENT, INC., a Delaware corporation ("NationsRent"), each
of the other Subsidiaries of the Company and/or NationsRent identified on the
signature pages hereto as a Borrower (collectively referred to as the
"Subsidiary Borrowers" or individually referred to as a "Subsidiary Borrower")
(hereinafter, the Company, NationsRent and the Subsidiary Borrowers collectively
referred to as the "Borrowers" or individually referred to as a "Borrower"),
each of the financial institutions identified as Lenders on the signature pages
hereto (referred to individually as a "Lender" and collectively, as the
"Lenders"), and WACHOVIA BANK, NATIONAL ASSOCIATION ("Wachovia"), as
administrative agent (in such capacity, the "Administrative Agent" or the
"Agent"). Capitalized terms used herein but not otherwise defined herein shall
have the meanings provided in the Credit Agreement.

W I T N E S S E T H

          WHEREAS, a $100,000,000 credit facility has been extended to the
Borrowers pursuant to the terms of that certain Amended and Restated Credit
Agreement dated as of October 23, 2003, as amended by that certain First
Amendment to Amended and Restated Credit Agreement dated as of December 22,
2003, by that certain Second Amendment to Amended and Restated Credit Agreement
and Consent dated as of December 20, 2004 and by that certain Third Amendment
dated as of April 21, 2005 (as amended, modified or otherwise supplemented from
time to time, the "Credit Agreement"); and

          WHEREAS, the parties hereto have agreed to amend the Credit Agreement
as provided herein;

          NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

PART 1
DEFINITIONS

           SUBPART 1.1      Certain Definitions. The following terms used in
this Amendment, including its preamble and recitals, have the following
meanings:

            "Amended Credit Agreement" means the Credit Agreement, as amended
hereby and as further amended, ,supplemented or otherwise modified from time to
time.

"Fourth Amendment Effective Date" is defined in Subpart 3.1.


           SUBPART 1.2      Other Definitions. Unless otherwise defined herein
or the context otherwise requires, terms used in this Amendment, including its
preamble and recitals, have the meanings provided in the Amended Credit
Agreement.

PART 2
AMENDMENT TO CREDIT AGREEMENT

           SUBPART 2.1      Amendment to Credit Agreement. Effective as of the
Fourth Amendment Effective Date, the Credit Agreement is hereby amended by (a)
deleting the word "and" at the end of clause (xvii) of the definition of
"Permitted Liens", (b) deleting the period at the end of clause (xvii) of the
definition of "Permitted Liens" and replacing it with a semicolon followed by
the word "and" and (c) adding a new clause (xix) of the definition of "Permitted
Liens" which reads as follows:

           (xix)      Liens on amounts held by purchase money or other lenders
or deposited in a bank account held by such purchase money or other lenders
(including the funds and investments therein), and the proceeds thereof, but
only to the extent that such Liens secure Indebtedness permitted under Section
9.2 pursuant to clause (v) of the definition of "Permitted Indebtedness" and
such amounts held or deposited in the aggregate, at any one time, do not exceed
$5,000,000.


PART 3
CONDITIONS TO EFFECTIVENESS

           SUBPART 3.1      Fourth Amendment Effective Date. This Amendment
shall be and become effective as of the date hereof (the "Fourth Amendment
Effective Date") when all of the conditions set forth in this Part 3 shall have
been satisfied, and thereafter this Amendment shall be known, and may be
referred to, as the "Fourth Amendment".

           SUBPART 3.2      Execution of Counterparts of Amendment. The
Administrative Agent shall have received counterparts (or other evidence of
execution, including telephonic message, satisfactory to the Administrative
Agent) of this Agreement, which collectively shall have been duly executed on
behalf of each of the parties hereto.

           SUBPART 3.3      Other. The Administrative Agent shall have received
such other documents, agreements or information which may be reasonably
requested by the Administrative Agent relating to the existence of the Credit
Parties, the corporate authority for and the validity of this Amendment and the
transactions contemplated hereby, and any other matters relevant hereto, all in
form and substance satisfactory to the Agent in its sole good faith discretion.

PART 4
MISCELLANEOUS

           SUBPART 4.1      Representations and Warranties. Each of the Credit
Parties hereby represents and warrants that (i) the representations and
warranties contained in Article VI of the Amended Credit Agreement are true and
correct on and as of the date hereof as though made on and as of the date hereof
(except for those representations and warranties which by their terms relate
solely to an earlier date) after giving effect to the amendments contained
herein, (ii) no Default or Event of Default exists on and as of the date hereof
after giving effect to the amendments contained herein, (iii) it has the
corporate power and authority to execute and deliver this Amendment and each of
the documents executed and delivered in connection herewith and to perform its
obligations hereunder and has taken all necessary corporate action to authorize
the execution, delivery and performance by it of this Amendment and each of the
documents executed and delivered in connection herewith and (iv) it has duly
executed and delivered this Amendment and each of the documents executed and
delivered in connection herewith, and this Amendment and each of the documents
executed and delivered in connection herewith constitutes its legal, valid and
binding obligation enforceable in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws affecting the rights of creditors generally or be general principles of
equity.

           SUBPART 4.2      Cross-References. References in this Amendment to
any Part or Subpart are, unless otherwise specified, to such Part or Subpart of
this Amendment.

           SUBPART 4.3      Instrument Pursuant to Credit Agreement. This
Amendment is a Credit Document executed pursuant to the Credit Agreement and
shall (unless otherwise expressly indicated therein) be construed, administered
and applied in accordance with the terms and provisions of the Credit Agreement
(as amended hereby).

           SUBPART 4.4      References in Other Credit Documents. At such time
as this Amendment shall become effective pursuant to the terms of Subpart 3.1,
all references in the Credit Documents to the "Credit Agreement" shall be deemed
to refer to the Amended Credit Agreement.

           SUBPART 4.5      Counterparts/Telecopy. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement. Delivery of executed counterparts of the Amendment by
telecopy shall be effective as an original and shall constitute a representation
that an original shall be delivered.

           SUBPART 4.6      Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW.

           SUBPART 4.7      Successors and Assigns. This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

           SUBPART 4.8      Continuing Agreements. Except as specifically
modified hereby, all of the terms and provisions of the Credit Agreement and the
other Credit Documents (and Exhibits and Schedules thereto) shall remain in full
force and effect, without modification or limitation, and this Amendment shall
not affect, modify or diminish the obligations of the Credit Parties which have
accrued prior to the effectiveness of the provisions hereof. This Amendment
shall not operate as a consent to any other action or inaction by any Credit
Party, or as a waiver or amendment of any right, power, or remedy of any Lender
or the Administrative Agent under the Credit Documents nor constitute a consent
to any such action or inaction, or a waiver or amendment of any provision
contained in any Credit Document except as specifically provided herein.

           SUBPART 4.9      Payment of Fees and Expenses. Each of the Borrowers
agrees, jointly and severally, to pay all costs and expenses of the Arrangers
and the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and expenses of Mayer, Brown, Rowe & Maw LLP.

           SUBPART 4.10      Approval by Lenders. Each Lender, by delivering its
signature page to this Amendment on the Fourth Amendment Effective Date, shall
be deemed to have acknowledged receipt of, and consented to and approved, the
Amendment, as applicable, on the Fourth Amendment Effective Date.

[remainder of page intentionally left blank]

          IN WITNESS WHEREOF, each of the parties hereto has caused a
counterpart of this Amendment to be duly executed and delivered as of the date
first above written.

BORROWERS: NATIONSRENT COMPANIES, INC.
NATIONSRENT, INC.
LAS OLAS TWELVE CORPORATION
LAS OLAS FOURTEEN CORPORATION
NRGP, INC.
NATIONSRENT USA, INC.
NATIONSRENT WEST, INC.
LOGAN EQUIPMENT CORP.
NATIONSRENT TRANSPORTATION SERVICES, INC.
BDK EQUIPMENT COMPANY, INC.
NR DELAWARE, INC.
NATIONSRENT DEALER GROUP, LLC


By:               /s/ John C. Scherer                       
Name:            John C. Scherer                        
Title:             Vice President & Treasurer         


NATIONSRENT OF TEXAS, LP

By: NRGP, Inc., as General Partner


By:               /s/ John C. Scherer                       
Name:            John C. Scherer                        
Title:             Vice President & Treasurer         


AGENT AND LENDERS: WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender


By: /s/ Joseph L. White                             
Name: Joseph L. White                             
Title: Director                                        

BANK OF AMERICA, N.A.
(successor to Fleet Capital Corporation)


By: /s/ Mark Herdman                              
Name: Mark Herdman                             
Title: Vice President                              

